


Exhibit 10.17


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (this “Agreement”) is made and entered into
as of the Execution Date (as defined below), by and between A. Lorne Weil
(“Executive”) and Scientific Games Corporation, a Delaware corporation (the
“Company”).
WHEREAS, Executive has been employed as Chief Executive Officer of the Company
pursuant to an Employment Agreement, dated as of January 1, 2006, between
Executive and the Company, as clarified by a letter agreement dated as of August
2, 2007, and as amended by amendments dated May 1, 2008, December 30, 2008, May
29, 2009, December 2, 2010, and August 18, 2011 (as so amended, the “Employment
Agreement”);
WHEREAS, the Company and Executive desire to enter into this Agreement in
connection with Executive’s separation from employment with the Company;
NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth in this Agreement, the parties hereby agree
as follows:
1.Separation. Executive ceased serving as Chairman and Chief Executive Officer
of the Company as of November 18, 2013 (the “Separation Date”). The Employment
Agreement shall automatically terminate and be of no further force or effect as
of the Separation Date, except that Sections 6.1, 6.2, 6.3, 6.6, 6.7 and 6.10 of
the Employment Agreement (collectively, the “Surviving Provisions”) and Section
8 of the Employment Agreement shall survive such termination and continue in
full force and effect in accordance with their respective terms (and the
Surviving Provisions are incorporated herein by reference). Effective upon the
Separation Date, Executive shall be deemed to have resigned from all officer,
director, manager, and trustee positions of the Company and its subsidiaries and
affiliates and, following the Separation Date, Executive shall not represent
himself as being an employee, officer, director, manager, agent, or
representative of the Company or any of its subsidiaries or affiliates. The
Separation Date shall be the termination date of Executive’s employment for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through the Company and any of its subsidiaries or affiliates,
except as otherwise specifically provided herein.
2.    Consideration to Executive. Except for any payments or benefits Executive
has accrued or vested in pursuant to Executive’s participation in the Company’s
401(k) plan, which shall be subject to the terms and conditions set forth in
such plan, Executive acknowledges and agrees that the payments and benefits set
forth in this Section 2 fulfill any and all of the Company’s obligations due to
Executive under any agreement or bonus, incentive compensation, severance or
separation plan or allowance or any other compensation or benefit plan or
arrangement maintained by the Company or any of its subsidiaries (including the
Employment Agreement), and Executive specifically acknowledges and agrees that
Executive is entitled to no other compensation or benefits (of any kind or
nature whatsoever) from the Company or any of its subsidiaries. In full
consideration of Executive’s promises, covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, receipt of which
is hereby acknowledged, and subject to this Agreement becoming irrevocable in
accordance with Section 15, the Company shall provide the following payments and
benefits to Executive (subject to applicable withholdings):
(a)    any accrued but unpaid base salary of Executive for services rendered
prior to the Separation Date, payable in accordance with the Company’s regular
payroll practices (and subject to applicable withholdings);
(b)    reimbursement in accordance with the Company’s policies of any unpaid
reasonable business expenses and disbursements incurred by Executive prior to
the Separation Date; provided, however, that Executive must submit vouchers for
any such expenses in accordance with the Company’s standard procedures within
fourteen (14) days after the Separation Date;

1



--------------------------------------------------------------------------------




(c)    a cash severance amount equal to $6,178,603 in the aggregate (subject to
applicable withholdings) (the “Severance Payment”), which shall be payable in
installments over a period of twenty-four (24) months after the Separation Date
in accordance with the Company’s regular payroll practices; provided, however,
that (i) no payments in respect of the Severance Payment shall be made for the
six (6)-month period immediately following the Separation Date, (ii) an amount
equal to the aggregate sum that would have been otherwise payable in respect of
the Severance Payment during the six-month period immediately following the
Separation Date shall be paid in a lump sum on the first payroll date
immediately following the six (6) month anniversary of the Separation Date, and
(iii) payments of the remaining amount of the Severance Payment (if any) shall
be payable in equal installments during the remaining portion of the twenty-four
(24) month-period following the six-month anniversary of the Separation Date, in
accordance with the Company’s regular payroll practices; for purposes of clarity
and without limiting any forfeiture, offset or other provisions contemplated by
this Agreement, the calculation of the Severance Payment is set forth in
Attachment B;
(d)    no later than March 15, 2014, in lieu of any Incentive Compensation (as
defined in the Employment Agreement) for 2013, payment of a lump sum amount
equal to (i) the Incentive Compensation (if any) that would have been payable to
Executive in accordance with Section 4(b) of the Employment Agreement had
Executive remained in employment with the Company through December 31, 2013,
multiplied by (ii) a fraction, the numerator of which is the number of days
Executive was employed in 2013, and the denominator of which is 365 (subject to
applicable withholdings);
(e)    subject to Section 6.6 of the Employment Agreement, and except to the
extent otherwise provided at the time of grant under the terms of any equity
award made to Executive, full vesting of all unvested stock options and RSUs
(“RSUs”) held by Executive as of immediately prior to the Separation Date (other
than the unvested stock options and RSUs comprising the Performance Vesting 2010
Grant (as defined in the Employment Agreement), which are forfeited and
cancelled as of the Separation Date), and, in all other respects, all such stock
options and RSUs shall be governed by the plans and programs and the agreements
and other documents pursuant to which such awards were granted; provided that
any vested stock options held by Executive as of immediately prior to the
Separation Date and all vested stock options that vest pursuant to this Section
2(e) shall remain exercisable until the earlier of 90 days after the Separation
Date and the scheduled expiration date of such stock options, and any such
vested stock options that remain unexercised following such date shall be
automatically forfeited and cancelled; provided, further, that the shares of the
Company’s common stock in respect of the 100,000 vested RSUs comprising part of
the Performance Vesting 2010 Grant held by Executive as of immediately prior to
the Separation Date shall be delivered on March 15, 2016, as contemplated by the
Employment Agreement; for purposes of clarity and without limiting any
forfeiture, offset or other provisions contemplated by this Agreement,
Attachment B sets forth the stock options and RSUs held by Executive that (i)
shall vest upon the effectiveness and subject to the terms and conditions of
this Agreement and (ii) are already vested; and
(f)    if Executive elects to continue COBRA coverage under the Company’s group
health plan in accordance with COBRA, the monthly premiums for such coverage for
a period of twelve (12) months (based on Executive’s current coverage
elections), such amount to be paid by the Company directly to the provider
during such period (thereafter, Executive will be responsible for paying the
entire COBRA premium). As soon as reasonably practicable following the
Separation Date, the Company will provide Executive with timely and adequate
notice of Executive’s right to continue group insurance benefits under COBRA.
Notwithstanding anything contained to the contrary in this Agreement, the
Employment Agreement or otherwise, the Company shall be entitled to offset
against any payments or benefits under this Section 2 (in any manner determined
by the Company) amounts to reimburse the Company in full for Executive’s
personal use of any Company-provided aircraft, car or driver in respect of 2013
(such reimbursable amounts to be calculated in a manner consistent with the
reimbursement methodology used in respect of 2012, as reasonably determined by
the Company). For the avoidance of doubt, in the event of Executive’s death
prior to the time when all payments under this Section

2



--------------------------------------------------------------------------------




2 have been made, Executive’s estate shall receive such payments not already
paid to Executive in accordance with this Section 2.
3.    General Release of Claims.
(a)    In consideration of the Company’s promises, covenants and agreements set
forth in this Agreement, including the payment and benefits set forth in Section
2(c) through (f), which Executive hereby acknowledges are not otherwise owed to
Executive but for Executive’s release of Claims (as defined below) set forth
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Executive hereby knowingly, voluntarily and irrevocably
releases, waives and forever discharges, to the fullest extent permitted by law,
on Executive’s own behalf and on behalf of Executive’s agents, assignees,
attorneys, heirs, executors, administrators and anyone else claiming by or
through Executive (collectively, the “Releasors”), the Company and each of its
affiliates, subsidiaries, predecessors, successors and assigns, and each of its
and their respective past or present stockholders, members and other equity
holders, and each of its and their respective past or present directors,
managers, executives, officers, insurers, attorneys, employees, consultants,
agents and employee benefits plans, and trustees, fiduciaries, and
administrators of those plans (collectively, the “Released Parties”), of and
from any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages (including consequential, punitive or exemplary damages),
liabilities or the like of whatever nature (including attorneys’ fees and
costs), whether under local, state or federal law or equity or otherwise,
whether known or unknown, and whether asserted and unasserted (collectively,
“Claims”), that Executive and/or any of the other Releasors have or may have
against any of the Released Parties arising on or prior tothe Effective Date or
in any way relating to or arising out of any aspect of Executive’s employment
with the Company, separation from employment with the Company or Executive’s
treatment by the Company while in the Company’s employ, including all Claims for
or related to:
(i)    salary and other compensation or benefits, including overtime if
applicable, incentive (cash or equity) compensation, bonuses, severance pay or
vacation pay, or any benefits under the Employee Retirement Income Security Act
of 1974, or any other local, state or federal law;
(ii)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy-related disability, family
status, leave of absence (including the Family Medical Leave Act or any other
federal, state or local leave laws), handicap (including The Rehabilitation Act
of 1973), medical condition or disability, or any other characteristic covered
by law under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, Sections 1981 through 1988 of the
Civil Rights Act of 1866, and any other federal, state, or local law prohibiting
discrimination in employment, the Worker Adjustment and Retraining Notification
Act, or any other federal, state or local law concerning plant shutdowns, mass
layoffs, reductions in force or other business restructuring;
(iii)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), or under any other federal, state, or local
law prohibiting age discrimination;
(iv)    matters arising under the Sarbanes-Oxley Act of 2002 and any other
federal, state or local whistleblower laws;
(v)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including breach of any express or implied
covenants of or under the Employment Agreement;

3



--------------------------------------------------------------------------------




(vi)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(vii)    any violation of any Fair Employment Practices Act, Equal Rights Act,
Civil Rights Act, Minimum Fair Wages Act, Payment of Wages Act or any comparable
federal, state or local law;
(viii)    any violation of the New York State Human Rights Law, New York Labor
Act, New York Equal Pay Act, New York City Human Rights Law, New York Civil
Rights Law, New York Rights of Persons with Disabilities Law, New York Sexual
Orientation Non-Discrimination Act, New York Equal Rights Law, the New York
State Workers’ Compensation and Disability Benefit Laws (including the
retaliation provisions thereof), and New York City Administrative Code and
Charter, or any comparable federal, state or local law;
(ix)    costs, fees, or other expenses, including attorneys’ fees; and
(x)    any other Claim of any kind whatsoever, including any claim that this
Agreement was induced or resulted from any fraud or misrepresentation by the
Company.
Notwithstanding the foregoing, Executive is not hereby releasing, waiving or
discharging: (i) any Claims or rights to enforce this Agreement against the
Company; (ii) any Claim for indemnification by the Company pursuant to Section 8
of the Employment Agreement or under the Company’s certificate of incorporation
or bylaws, in each case, to the extent provided therein; and (iii) any Claims
that Executive cannot lawfully release. Notwithstanding the foregoing, Executive
is also not hereby releasing, waiving or discharging Executive’s right to file a
charge with an administrative agency (including the Equal Employment Opportunity
Commission and the National Labor Relations Board) or participate in any agency
investigation. Executive is, however, hereby releasing, waiving and forever
discharging Executive’s right to recover money or other damages in connection
with any such charge or investigation. Executive is also hereby releasing,
waiving and forever discharging Executive’s right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission, National Labor Relations Board or any other federal,
state or local agency.
(b)    BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO
BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST ANY OF THE RELEASED
PARTIES WITH RESPECT TO ANY OF THE CLAIMS RELEASED, WAIVED OR DISCHARGED IN
SECTION 3(A). Executive agrees that the release set forth herein will bar all
Claims of every kind, known or unknown, released, waived or discharged in
Section 3 and further agrees that no non-governmental person, organization or
other entity acting on Executive’s behalf has in the past or will in the future
file any lawsuit, arbitration or proceeding asserting any Claim that is
released, waived or discharged under this Agreement. If Executive initiates,
files or pursues a lawsuit, arbitration or other proceeding asserting any Claim
released, waived or discharged under this Agreement: (i) Executive will pay for
all costs, including reasonable attorneys’ fees, incurred by any of the Released
Parties in defending against such Claim (unless such Claim is a charge with the
Equal Employment Opportunity Commission or the National Labor Relations Board);
(ii) Executive gives up any right to damages in connection with any
administrative, arbitration or court proceeding; and (iii) if Executive is
awarded damages, Executive will assign to the Company Executive’s right, title
and interest in and to all such damages. Executive acknowledges that he has been
advised that the Company has decided to make changes to certain senior-level
positions and related staff positions in the Company’s New York office following
an assessment of the Company’s business needs (and acknowledges receipt of
Attachment A). Notwithstanding the foregoing, this Section 3(b) does not limit
Executive’s right to challenge the validity of this Agreement in a legal
proceeding under the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f),
with respect to claims under the ADEA. This

4



--------------------------------------------------------------------------------




Section 3(b) also is not intended to and shall not limit the right of a court to
determine, in its discretion, that the Company is entitled to restitution,
recoupment or setoff of any payments made to Executive by the Company should
this Agreement be found to be invalid as to the release of claims under the
ADEA.
(c)    Executive agrees that Executive shall not solicit, encourage, assist or
participate (directly or indirectly) in bringing any Claims against any of the
Released Parties by other current or former employees, officers or other third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
(d)    Executive represents, warrants and agrees that Executive has not filed,
instituted, prosecuted or maintained any administrative, judicial or other
Claim, suit or legal or other proceeding against any of the Released Parties,
and that Executive will not file, institute, prosecute or maintain such a Claim,
suit or proceeding at any time hereafter based on any events, actions or
omissions occurring on or prior to the Effective Date. Executive understands and
agrees that this Agreement will be pleaded as a full and complete defense to any
such Claim, suit or proceeding that is or may be filed, instituted, prosecuted
or maintained by Executive or any other Releasor.
4.    Affirmations. Executive hereby acknowledges and agrees that:
(a)    Executive has no known workplace injuries or occupational diseases that
Executive has not reported to the Company in writing and Executive either has
been provided or Executive has not been denied any leave requested under the
Family and Medical Leave Act or under any applicable Company policy or any
local, state, or federal law;
(b)    Executive has not been involved in, has not complained of, and Executive
is not aware of: (i) any fraudulent activity; (ii) any uncured failure of the
Company’s books, records and accounts to accurately and fairly reflect
transactions and dispositions of assets; or (iii) any violations of any gaming,
anti-money laundering, anti-corruption, bribery, or competition law, which would
form the basis of a claim of fraudulent or illegal activity by the Company or
any other Released Party; and
(c)    If Executive breaches the provisions of this Agreement, then the Company
will be entitled to an appropriate remedy against Executive, which may include
injunctive relief and monetary damages, as well as the return of any payments,
reimbursements or benefits Executive has received hereunder, and the payment of
the Company’s legal fees.
5.    Executive’s Cooperation.
(a)    Executive agrees that Executive will provide reasonable assistance to,
and will cooperate with, the Company and its subsidiaries and affiliates with
respect to matters or issues which took place or arose during Executive’s tenure
with the Company, including any attorney retained by any of them or any other
representative acting on their behalf, in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation. The parties acknowledge and agree that such
cooperation may include Executive making himself available for meetings,
interviews, statements, testimony or the signing of affidavits, and providing to
the Company any documents or information in Executive’s possession or under
Executive’s control relating to any such litigation, regulatory matter or
investigation, provided that any such meeting, interviews, statements or
testimony do not unduly interfere with Executive’s work schedule or other
post-Company duties. The Company shall reimburse Executive promptly after
Executive submits receipts or other documents reasonably acceptable to the
Company for actual out-of-pocket expenses reasonably incurred by Executive and
approved by the Company in connection with Executive’s performance under this
Section 5 and otherwise in accordance with the Company’s reimbursement policy;
provided, however, that Executive shall not be entitled hereunder to any

5



--------------------------------------------------------------------------------




expense reimbursement for a reasonable amount of Executive’s time spent
testifying or otherwise cooperating in any matter in which Executive is a
defendant in the proceeding or a named subject or target of the litigation,
regulatory matter, or investigation.
(b)    Executive represents and warrants that Executive has and will accurately,
completely and truthfully disclose to the Company any and all materials and
information requested, including in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation involving conduct in which Executive was involved or
had knowledge in connection with Executive’s employment with the Company. In the
event of a material breach of this Section 5, Executive agrees that the Company
may, in its sole discretion, require Executive to (and, if it so requires,
Executive shall) reimburse the Company in full any payments, reimbursements or
benefits Executive has received under any provision of this Agreement.
6.    Confidentiality of Agreement. The parties agree that it is a material
condition of this Agreement that Executive shall keep the terms of this
Agreement strictly and completely confidential and that Executive will not
directly or indirectly make or issue any private statement, press release or
public statement, or communicate or otherwise disclose to any executive or
employee of the Company or any of its subsidiaries (past, present or future) or
to a member of the general public, the negotiations leading to, or the terms,
amounts or facts of or underlying this Agreement, except as may be required by
law or compulsory process; provided, however, that (a) Executive may disclose
the terms of this Agreement to Executive’s immediate family, attorneys, and
accountants or other financial advisors so long as they agree to abide by the
foregoing confidentiality restriction and (b) Executive may disclose any
information relating to this Agreement that the Company publicly discloses. For
the avoidance of doubt, nothing herein shall prohibit Executive from disclosing
a copy of Section 6 of the Employment Agreement to the extent required by
Section 6.1(c) of the Employment Agreement. The Company shall not issue any
press release or other public statement disclosing the terms set forth in this
Agreement; provided, however, nothing herein shall restrict the Company from
disclosing the existence of this Agreement (or the terms hereof) to the extent
that the Company deems it necessary or advisable in connection with any
applicable law, rule or regulation, including United States securities laws and
rules or regulations of a securities exchange.
7.    Return of Company Property. Executive agrees that Executive has or will
surrender to the Company by the Separation Date all Company credit cards,
parking cards, security badges, cell or “smart” phones, pagers, Blackberries,
computer equipment (including tablet computers) and expense accounts, and that
Executive will submit all outstanding travel vouchers, business expenses and the
like no later than fourteen (14) days after the Separation Date. Executive
further agrees that Executive has returned or will return to the Company, on or
before the Separation Date, and will not keep, maintain or permit any copy of,
any other Company property, including any documents, papers, files or records in
any media (whether stored on Company or personal property), but not including
e-mail personally directed to Executive at the Company’s e-mail address, which
may be in Executive’s possession, custody or control.
8.    Non-Admissions. The parties recognize that, by entering into this
Agreement, neither the Company nor Executive admits, and each specifically
denies, any violation of any local, state, federal, or other law, whether
regulatory, common or statutory.
9.    Rights After Breach. Executive agrees that, in the event that Executive
materially breaches any provision of this Agreement or otherwise engages in (or,
prior to the Execution Date, has engaged in) any other act or omission that has
caused or may reasonably be expected to cause injury to the interest or business
reputation of the Company, in addition to rights otherwise set forth in this
Agreement: (a) the Company shall have the right to (i) offset or reduce or
discontinue any payments, reimbursements, or benefits that he otherwise would be
entitled to receive hereunder and (ii) demand repayment of or reimbursement for,
and Executive shall immediately repay or reimburse the Company upon demand, any
or all payments, reimbursements, or benefits paid or provided to Executive
hereunder; and (b) the Released Parties shall be entitled to file
counterclaim(s) against Executive in the event of Executive’s breach of the
covenant not to sue contemplated by this Agreement and may recover from
Executive any

6



--------------------------------------------------------------------------------




repayment or reimbursement not made to the Company, as required by Section 9(a),
as well as any and all other resulting actual or consequential damages,
including attorneys’ fees and costs.
10.    Waiver of Breach. One or more waivers of a breach of any covenant, term
or provision of this Agreement by any party shall not be construed as a waiver
of a subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.
11.    409A. The Company makes no representations or warranties regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including under Section 409A of the Internal Revenue Code of
1986 (the “Code”), and applicable administrative guidance and regulations.
Section 409A of the Code governs plans and arrangements that provide
“nonqualified deferred compensation” (as defined under the Code) which may
include, among others, nonqualified retirement plans, bonus plans, stock option
plans, employment agreements and severance agreements. To the extent any
payments of money or other benefits due to Executive under this Agreement could
cause the application of an acceleration or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payments or other benefits shall be restructured, to the extent
possible, in a manner determined by the Company that does not cause such
acceleration or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute deferred compensation
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code.
12.    Enforcement and Arbitration.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of laws provisions.
Executive and the Company agree that, except for any claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement or Executive’s employment
with, or separation from, the Company; provided, however, that the Company shall
be entitled to commence an action in any court of competent jurisdiction for,
and shall be entitled to, injunctive relief in connection with any alleged
actual or threatened violation of any Surviving Provision, Section 16 or any
other restrictive covenants relating to the Company to which Executive is
subject following the Separation Date. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
such judgment or seeking injunctive relief with regard to any Surviving
Provision, Section 16 or any other restrictive covenants relating to the Company
to which Executive is subject following the Separation Date, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Southern District of New
York; (ii) the Supreme Court of the State of New York, New York County; or (iii)
any other court having jurisdiction; provided, that damages for any alleged
violation of any Surviving Provision, Section 16 or any other restrictive
covenants relating to the Company to which Executive is subject following the
Separation Date, as well as any claim, counterclaim, or cross-claim brought by
the Executive or any third party in response to, or in connection with, any
court action commenced by the Company seeking injunctive relief, shall remain
exclusively subject to final and binding arbitration as provided for herein. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection that either may now or hereafter have to such
jurisdiction, venue, and any defense of inconvenient forum. Thus, except for the
claims excluded above, this Section 12 covers all common law and statutory
claims (whether arising under federal state or local law), including any claim
for breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful
termination, or unlawful discrimination on the basis of gender, age, national
origin, sexual orientation, marital status, disability, or any other protected
status.

7



--------------------------------------------------------------------------------




(b)    Any arbitration under this Agreement shall be filed exclusively with the
American Arbitration Association in New York, New York before three arbitrators,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association in effect at the time of submission to
arbitration.  The Company and Executive hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  The Company shall pay
all costs uniquely attributable to arbitration, including the administrative
fees and costs of the arbitrators.  Subject to the last sentence of this Section
12(b), each party shall pay that party’s own costs and attorney fees, if any,
unless the arbitrators rule otherwise.  Executive understands that he is giving
up no substantive rights pursuant to this Section 12(b), and this Section 12(b)
simply governs forum. The prevailing party in any dispute, controversy or claim
arising out of or related to this Agreement (or the Surviving Provisions) shall
be entitled to recover its reasonable costs and attorney fees.
(c)    BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE
RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE
ARBITRATION PROVISIONS SET FORTH IN THIS SECTION 12.
13.    Severability. If any provision or term of this Agreement, other than the
Executive’s release set forth herein, is held to be illegal, invalid or
unenforceable, then such provision or term shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never constituted part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision or term, there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid or unenforceable provision, as may be possible and that is legal, valid
and enforceable.
14.    Entire Agreement. This Agreement constitutes the entire Agreement of the
parties, and supersedes all prior and contemporaneous negotiations, prior drafts
of this Agreement and other agreements, oral or written, including whatever
rights, if any, Executive may have had under the Employment Agreement (it being
understood and agreed that the Surviving Provisions and Section 8 of the
Employment Agreement shall survive the Separation Date as contemplated hereby
and thereby and are incorporated herein by reference). No representations, oral
or written, are being relied upon by either party in executing this Agreement
other than the express representations set forth in this Agreement. This
Agreement cannot be changed or terminated unless by express written agreement of
the parties. This Agreement may be executed by each party in separate
counterparts, each of which shall be deemed an original and constitute one
document.
15.    Revocation and Effective Date. Executive may accept this Agreement by
delivering to the Company’s Chief Human Resources Officer, 750 Lexington Avenue,
25th Floor, New York, New York 10022, a faxed or PDF copy of this Agreement
executed by Executive, no later than 5:00 p.m. Eastern Time on the date that is
forty-five (45) days after this Agreement is initially delivered to Executive,
unless a later date and time is mutually agreed (the date, if any, on which
Executive executes and delivers a copy of this Agreement being the “Execution
Date”), as long as Executive or his counsel delivers to the Company’s Chief
Human Resources Officer (or such officer’s designee) within a reasonable time
(but no more than three (3) business days) thereafter two originals of this
Agreement executed by Executive on or before the Effective Date. Executive
acknowledges that if Executive does not accept this Agreement in the manner
described above, it will be withdrawn and of no effect. If Executive accepts
this Agreement before the end of the forty-five (45) days permitted, Executive
represents that Executive has done so voluntarily and with the advice of
Executive’s attorney. Executive may revoke Executive’s acceptance of this
Agreement within seven (7) days of the Execution Date by delivery of written
notice to the Company’s Chief Human Resources Officer, by 5:00 p.m. on the
seventh (7th) day following the Execution Date. Executive acknowledges and
agrees that, if Executive revokes Executive’s acceptance of this Agreement,
Executive shall receive none of the payments or benefits contemplated hereunder
and this Agreement shall be null and void, having have no further force

8



--------------------------------------------------------------------------------




or effect, and that this Agreement will not be admissible as evidence in any
judicial, administrative or arbitral proceeding or trial. Executive further
acknowledges that if the Company’s Chief Human Resources Officer does not
receive from Executive written notice of Executive’s revocation prior to the
expiration of seven (7) days of the Execution Date, Executive shall have forever
waived Executive’s right to revoke this Agreement, and it shall thereafter have
full force and effect as of the eighth (8th) day after the Execution Date (the
“Effective Date”).
16.    Non-Disparagement. At no time shall Executive knowingly make any
statement (whether written or oral), or knowingly encourage any other person to
make any statement, disparaging the performance, conduct, character or business
reputation of the Released Parties or any of them. Nothing contained herein
shall preclude Executive from providing truthful testimony or statements as
required by law or legal process or in response to an investigation by a
governmental, regulatory or self-regulatory body.
17.    Joint Drafting. In recognition of the fact that the parties had an
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable. If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against
either party.
18.    Interpretation. If any provision of this Agreement conflicts with any
provision of the Employment Agreement, the provision of this Agreement shall
control and prevail. When a reference is made in this Agreement to any
agreement, contract, document, instrument or other record, such reference shall
be to such agreement, contract, document, instrument or other record as it may
be amended, modified, supplemented or restated from time to time. When a
reference is made in this Agreement to any person, such reference shall be
construed to include such person’s successors and permitted assigns. The word
“will” in this Agreement shall be construed to have the same meaning and effect
as the word “shall.” When a reference is made in this Agreement to a Section or
Attachment, such reference shall be to a Section or Attachment of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” unless the context otherwise indicates. When a
reference in this Agreement is made to a “party” or “parties,” such reference
shall be to a party or parties to this Agreement unless otherwise indicated.
Unless the context requires otherwise, (a) the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement, (b) the word “or” is disjunctive but
not exclusive and (c) words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders. References in
this Agreement to “dollars” or “$” are to U.S. dollars. When a reference is made
in this Agreement to a law, statute or legislation, such reference shall be to
such law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time. The headings used herein are for reference only and shall not affect
the construction of this Agreement.
19.    Acknowledgment.
(a)    By executing this Agreement, Executive acknowledges that (i) Executive
has had the opportunity to consider the terms of this Agreement for at least
forty-five (45) days from the date this Agreement has been initially delivered
to Executive, and has either considered this Agreement and its terms for that
period or has knowingly and voluntarily waived Executive’s right to do so; (ii)
Executive has been advised by the Company pursuant to this Agreement to consult
with an attorney regarding the terms of this Agreement; (iii) Executive has
consulted with an attorney or, in the alternative, waives Executive’s right to
do so, regarding the terms of this Agreement; (iv) any and all questions
regarding the terms of this Agreement have been asked and answered to
Executive’s complete satisfaction; (v) Executive has read this Agreement; (vi)
the consideration provided for herein is good and valuable; and (vii) Executive
is entering into this Agreement voluntarily, of Executive’s own free will, and
without any coercion, undue influence, threat or

9



--------------------------------------------------------------------------------




intimidation of any kind or type whatsoever. Executive further acknowledges and
agrees that any revisions to this Agreement made prior to the Effective Date are
not material and shall not be deemed to affect the amount of time Executive has
to consider this Agreement, and Executive hereby voluntarily waives additional
time for review, if any, with respect to any such revisions.
(b)    Executive hereby acknowledges and confirms that Executive has read all
fifteen (15) pages of this Agreement and hereby freely and voluntarily assents
to all the terms and conditions in this Agreement, and signs the same as
Executive’s own free act with the full intent of accepting the benefits
contemplated hereby in return for releasing the Released Parties from all Claims
to the extent contemplated herein.
[remainder of this page intentionally left blank]

10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on such party’s behalf as of the date written below.






/s/ A. Lorne Weil     Date: December 30, 2013    
A. Lorne Weil


SCIENTIFIC GAMES CORPORATION




By: /s/ Andrew E. Tomback     Date: December 31, 2013    
Name:    Andrew E. Tomback
Title: Senior Vice President & General Counsel



11

